Wilson, Ob. J.
By the Court We admit, for the purposes of this case, that a certificate of deposit is in legal effect a promissory note, and that the liability of an endorser is the same whether the note is negotiable or non-negotiable.
The discussion of these questions is made unnecessary by one more radical — is this a promissory note, or a special contract for the delivery of IT. S. bonds ? That it is the latter seems to us the fair and natural import of the language used. The word “payable ” in this connection is equivalent to the expression “to be paid,”, or “which I agree to pay.” Nor d.o the intentions of the parties appear in any different light by a reference to the circumstances of the case. It is a matter of common observation- which we are not at liberty to' ignore, that II. S. bonds are subject to fluctuation in value, and that the deposit of money is ordinarily an advantage to the bank rather than to the depositor. Taking into consideration these matters, it cannot be ■ presumed, contrary to the letter of the contract, that the option was given to the bank,' either to refund the money when called for, or deliver the bonds as might be most to'its interest.
We therefore conclude that the writing sued upon is not an agreement to pay money, but a special contract to deliver IT. S. bonds of .the description specified to the nominal amount of $535.T5. See Smith vs. Dunlap, 1st Ill. 184. Anderson vs. Ewing, 3 Littell 245. Phelps vs. Riley, 3 Conn. 266. Robinson vs. Noble, 8 Peters 181. 3 Parsons on Contracts 215. Sedgwick on Measure of Damages 239.
This is to be distinguished from a contract stipulating the payment of a certain number of dollars in cattle, wheat, or other specific articles. Such commodities cannot be counted by dollars, as the name is never applied to them ; and on .a failure to deliver them at the time agreed upon, the sum -of money expressed in.the obligation must be the measure of *92damages, .unless the price at which the articles are to be received is fixed by the contract of the parties. . .
But a dollar is the measure of the value of U. S. bonds, so that the expression, payable “in U. S. bonds,” is-as univer-' sally and clearly understood as would be the expression— payable “in bank bills,” “in IT. S. Treasury notes,” or “in ■gold coin.” If these parties had intended that the bonds should be received at any other than their nominal value, they doubtless would have so-provided in the contract.
These views, if correct, dispose of the case, for the endorsement on this contract is in legal effect nothing more than an assignment of the beneficial interest in it. The law relative to the liability of endorsers of commercial paper is inapplicable to the parties to such contracts.
Judgment affirmed.